Citation Nr: 0109555	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-10 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for upper back strain.

2.  Entitlement to service connection for right shoulder 
strain.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for hemorrhoids.

5.  Entitlement to service connection for elevated 
cholesterol or disability manifested thereby.

6.  Entitlement to an initial rating in excess of 0 percent 
for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION


The veteran served on active duty from September 1981 to May 
1989 and from June 1991 to December 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1999 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina, which, among 
other dispositions, granted entitlement of the veteran to 
service connection for hearing loss and assigned a 0 percent 
rating therefor under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
and denied as not well grounded the veteran's claims for 
service connection for upper back strain, right shoulder 
strain, a left shoulder disorder, hemorrhoids, and increased 
cholesterol or disability manifested thereby.

The issues of the veteran's entitlement to service connection 
for upper back strain, right shoulder strain, a left shoulder 
disorder, and hemorrhoids, and his entitlement to an initial 
rating in excess of 0 percent for hearing loss are addressed 
in the REMAND portion of this document.


FINDING OF FACT

Elevated cholesterol is an abnormal laboratory finding and is 
not a disability for which VA compensation is payable, and it 
is not otherwise shown that the veteran has a disability 
manifested by elevated cholesterol.


CONCLUSION OF LAW

Elevated cholesterol is not an entity for which VA 
compensation is payable; disability manifested by increased 
cholesterol was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, it is noted that, during the pendency of this 
appeal, a significant change in the law was effectuated.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim.  Here, the veteran is shown to have received a copy 
of the RO's rating decision of October 1999 and a statement 
of the case of February 2000, outlining the reasons for the 
denial of his claim for service connection for increased 
cholesterol.  Based on the foregoing, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed, as this is a case in which the laws and 
regulations, as opposed to the facts, govern its disposition.  
As well, VA has a duty under the VCAA to assist the veteran 
in obtaining evidence necessary to substantiate his claim, 
but in this instance he has not referenced any missing 
evidence that might aid his claim or may otherwise affect the 
outcome of this matter.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

In his claim for benefits received by the RO in January 1999, 
the veteran stated that he had experienced high cholesterol 
since 1998 and that he had been taking medication twice daily 
to ensure its control.  On the other hand, service medical 
records in no way disclose a single elevated cholesterol 
level or any disability specifically linked by any medical 
professional to an elevated cholesterol level.  On the VA 
examination conducted by a private contractor in March 1999, 
the veteran voiced no complaint of increased cholesterol and 
no diagnosis relating thereto was recorded.  He specifically 
denied taking any medications at that time.  Laboratory 
testing showed a total cholesterol level of 197, with a high 
density lipoprotein or HDL of 31 and low density lipoprotein 
or LDL of 114.  No other medical evidence is presented in 
service or thereafter indicating that the veteran has 
increased cholesterol or any disability manifested thereby.

Hypercholesterolemia is, by definition, an abnormally large 
amount of cholesterol in the blood.  Dorland's Illustrated 
Medical Dictionary 792 (28th ed. 1994).  The term 
"disability" as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  Hypercholesterolemia does not necessarily cause any 
impairment of earning capacity and is not a disease entity.  
The record does not include any competent medical evidence 
that the veteran currently has a disability associated with 
hypercholesterolemia.   

As a layman, the veteran's contentions to the effect that 
abnormal laboratory findings, if any, are inherently 
disabling or indicative of other disablement are not 
representative of competent medical evidence.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 495 (1992); see also Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability; in the absence of proof of a present disability 
there can be no valid claim).  

In sum, the applicable laws and regulations are unambiguous 
and they do not permit a grant of service connection for a 
laboratory finding, absent a showing of related disability by 
disease or injury.  As the veteran's claim is lacking in 
legal merit, denial of the claim advanced by operation of law 
is required.  See Sabonis, supra.  


ORDER

Service connection for increased cholesterol or disability 
manifested thereby is denied.


REMAND

Based on the recent changes brought about by the VCAA, the RO 
has denied entitlement of the veteran to service connection 
for various disorders on a basis that no longer exists.  
Moreover, the RO has not been afforded the opportunity of 
undertaking those actions necessary to ensure compliance with 
the notice and duty-to-assist provisions contained in the new 
law with respect to all of the matters on appeal.  The end 
result is that the veteran has not been informed of the VCAA 
provisions that may have applicability to the issues herein 
presented and he therefore may have been denied the 
opportunity to formulate appropriate argument on appeal to 
the Board.  It, too, is noted that the veteran through his 
representative specifically requests that a remand of the 
service connection claims be effected so as to ensure 
compliance with the VCAA.  It thus would be potentially 
prejudicial to the veteran were the Board to proceed to issue 
a merits-based decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 
24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Moreover, the issue of the rating to be assigned initially 
for the veteran's hearing loss is one governed by the holding 
of the Court in Fenderson v. West, 12 Vet. App. 119 (1999) 
(at the time of an initial rating, separate or "staged" 
ratings may be assigned for separate periods of time based on 
the facts found.)  The record does not reflect that Fenderson 
was considered by the RO in its adjudication of the veteran's 
claim for an initial rating in excess of 0 percent for his 
hearing loss, thereby warranting further action by the RO.  

Additional development of the evidence is likewise deemed to 
be in order.  It is noted that the veteran through his 
representative has requested that another audiological 
examination be undertaken, given that more than two years has 
elapsed since the last VA examination.  Also, in his notice 
of disagreement of March 2000, the veteran referenced that X-
rays held at Onslow Memorial Hospital identify damage to his 
back and left side, but the reports relating to those X-rays 
do not appear to be of record at this time.  As well, further 
medical input to determine the relationship of claimed back 
and right shoulder disorders and hemorrhoids to his periods 
of military service would be of assistance to the undersigned 
in determining the merits of the claims presented.

It is noted that the veteran, at the time of a VA medical 
examination in March 1999, reported that he had been hit in 
the back about six or seven months prior thereto, with 
resulting discomfort in the upper back and right shoulder.  
Service medical records disclose the veteran's involvement in 
a motorcycle accident in August 1998, following which he 
reported having been thrown onto his right side; the 
assessment was of right rib contusions.  Further 
clarification of the injuries to which the veteran refers 
both as to the upper back and each shoulder would be of 
assistance to the undersigned.  It is also noted that the RO 
found no evidence of a shoulder disorder in service, but 
review of service medical records shows a complaint of 
shoulder pain and/or dysfunction in December 1983, following 
an April 1983 injury to the upper spine.  Further 
clarification from the veteran as to his in-service shoulder 
complaints is thus in order.

As further medical examinations are deemed advisable, the 
veteran is hereby advised of the importance of appearing for 
such evaluations.  In that vein, the veteran's attention is 
directed to the following:

Sec. 3.655  Failure to Report for 
Department of Veterans Affairs 
Examination.

    (a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.

    (b) Original or reopened claim, or 
claim for increase.  When a claimant 
fails to report for an examination 
scheduled in conjunction with an original 
compensation claim, the claim shall be 
rated based on the evidence of record.  
When the examination was scheduled in 
conjunction with any other original 
claim, a reopened claim for a benefit 
which was previously disallowed, or a 
claim for increase, the claim shall be 
denied.

38 C.F.R. § 3.655 (2000).

On the basis of the foregoing, this matter is REMANDED to the 
RO for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development actions required by the VCAA 
are completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to any final regulations 
which may be issued and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are issued 
also should be considered.  

2.  The RO should contact the veteran in 
writing for the purpose of advising him 
of the evidence needed to substantiate 
his claims for entitlement to service 
connection for upper back strain, right 
shoulder strain, a left shoulder 
disorder, or hemorrhoids, as well as his 
claim for an initial rating in excess of 
0 percent for hearing loss.  The RO 
should further advise the veteran in 
writing of his right to submit any 
additional argument and/or evidence in 
support of such claims.  Such evidence 
may be of a lay or medical variety, 
including but not limited to copies of 
service medical or personnel records he 
may hold in his possession; statements 
from service medical personnel; "buddy" 
certificates or affidavits from fellow 
servicemen of family members; employment 
or retirement physical examinations; 
medical evidence from hospitals, clinics 
and private physicians by which or by 
whom the veteran may have been treated; 
letters written during service; 
photographs; pharmacy prescription 
records; or insurance examinations.  The 
veteran should also be asked to provide 
as much detail as possible regarding each 
and every in-service injury suffered by 
the veteran to his upper back and 
shoulders, including the approximate 
date(s) of any such injury, the unit to 
which assigned at the time, the place and 
date of treatment and a description of 
the treatment received.  Such evidence 
should be relevant to the question of the 
service incurrence or aggravation of 
upper back strain, right shoulder strain, 
a left shoulder disorder, and 
hemorrhoids, and/or the level of severity 
of his hearing loss from December 1998 to 
the present.

3.  In addition, the veteran should be 
contacted by the RO for the specific 
purpose of requesting that he provide a 
listing of the names and addresses of 
those VA and non-VA medical professionals 
or institutions who have evaluated and/or 
treated him for upper back strain, right 
shoulder strain, a left shoulder 
disorder, or hemorrhoids, prior to, 
during, and after each period of military 
service, such as the Onslow Memorial 
Hospital and the X-rays on file there to 
which he referred in his notice of 
disagreement of February 2000.  Also, 
those medical professionals or 
institutions evaluating or treating the 
veteran for hearing loss from December 
1998 to the present should also be fully 
set forth.  The approximate dates of any 
such evaluation or treatment should be 
furnished by him to the extent feasible.

Thereafter, the RO should, after 
obtaining proper authorization, obtain a 
complete set of treatment records from 
those medical professionals or 
institutions referenced in connection 
with the aforementioned request.  Any and 
all VA treatment records must be obtained 
regardless of whether in fact the veteran 
responds to the foregoing request.  If 
the service medical records do not 
indicate the reported treatment, an 
additional search for such records should 
be undertaken, including at the specific 
facility mentioned by the veteran, if 
feasible.  All additional records, once 
obtained, must then be added to the 
claims folder.

4.  Thereafter, the veteran is to be 
afforded a VA orthopedic examination for 
the purpose of determining the correct 
diagnosis and etiology of his claimed 
upper back strain and right shoulder 
strain.  The veteran's claims folder in 
its entirety is to be furnished to the 
examiner prior to any evaluation of the 
veteran for use in the study of this 
case.  Such examination is to include a 
review of the veteran's history and 
current complaints, as well as a 
comprehensive physical evaluation.  Any 
indicated diagnostic studies must also be 
accomplished if deemed warranted by the 
examiner.  All established diagnoses are 
then to be fully set forth. 

It is requested that the examiner offer a 
professional opinion, with full 
supporting rationale, as to the each of 
the following:  

(a)  Whether it is at least as 
likely as not that the 
veteran's chronic upper back 
strain, if any, had its onset 
in service or is otherwise the 
result of any in-service event?  
Also, whether it is at least as 
likely as not that an arthritic 
process of the veteran's upper 
spine was manifested within the 
one-year period following 
either discharge from military 
service, and, if so, the 
manifestations shown must be 
described in full?

(b)  Whether it is at least as 
likely as not that the 
veteran's chronic right 
shoulder strain, if any, had 
its onset in service in service 
or is otherwise the result of 
any in-service event?  Also, 
whether it is at least as 
likely as not that an arthritic 
process of the veteran's right 
shoulder was manifested within 
the one-year period following 
either discharge from military 
service, and, if so, the 
manifestations shown must be 
described in full?

Use by the examiner of the 
italicized standard of proof in 
formulating a response is 
requested.  

5.  The veteran is also to be afforded a 
VA medical examination for the purpose of 
determining the existence and etiology of 
claimed hemorrhoids.  The veteran's 
claims folder in its entirety is to be 
furnished to the examiner prior to any 
evaluation of the veteran for use in the 
study of this case.  Such examination is 
to include a review of the veteran's 
history and current complaints, as well 
as a comprehensive clinical evaluation.  
Any indicated diagnostic studies must 
also be accomplished if deemed warranted 
by the examiner.  All established 
diagnoses are then to be fully set forth.

The examiner should be asked to offer a 
professional opinion, with full 
supporting rationale, as to the 
following:

Whether it is at least as 
likely as not that any current 
disability involving 
hemorrhoids had its onset 
during the veteran's periods of 
military service?

Use by the examiner of the italicized 
standard of proof in formulating a 
response is requested.  

6.  The veteran should also be afforded a 
VA audiological examination for the 
purpose of determining the severity of 
his service-connected hearing loss.  The 
veteran's claims folder in its entirety 
is to be furnished to the examiner prior 
to any evaluation of the veteran for use 
in the study of this case.  Such 
examination is to include a review of the 
veteran's history and current complaints, 
as well as a comprehensive audiological 
evaluation.  Any indicated diagnostic 
studies must also be accomplished if 
deemed warranted by the examiner.  All 
established diagnoses are then to be 
fully set forth.

7.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If any report 
is not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return each 
such examination for any and all needed 
action.  

8.  Lastly, the RO should readjudicate 
the issues of the veteran's entitlement 
to service connection for upper back 
strain, right shoulder strain, a left 
shoulder disorder, and hemorrhoids, as 
well as his claim for an initial rating 
in excess of 0 percent for hearing loss, 
on the basis of all the evidence on file 
and all governing legal authority, 
including the VCAA; Fenderson, supra; and 
38 C.F.R. § 3.655, as applicable.  The 
RO's attention is again directed to the 
fact that treatment for the shoulders was 
requested in service contrary to 
information appearing in the Statement of 
the Case.  If any benefit sought on 
appeal is not granted, the veteran should 
be provided with a supplemental statement 
of the case which should include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
evidentiary and procedural development.  No inference should 
be drawn regarding the final disposition of the claims in 
question as a result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, these claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 1999) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.   



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 



